DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no structure supporting the mathematical manipulation:  “flow excitation”, “flow compensation”, “linear reordering” are mathematical operations that are not supported by any structure.
Also: there is no utilization: where are the data being put out to—a GUI, a screen, a data base? 
Regarding claims 2—6
The claims are similarly rejected due to lack of supporting structure and utilization. 
Regarding claim 7



There is no structure in the body of the claim to support the mathematical manipulation: “flow excitation”, “flow compensation”, “linear reordering” are mathematical operations that are not supported by any structure.
Also: there is no utilization: where are the data being put out to—a GUI, a screen, a data base? 
Claim Rejections - 35 USC § 112
Regarding claims 7—11
The claims share the following limitations
Claim limitation :  “flow excitation”, “flow compensation”, “linear reordering” as well as “flow compensator”, “echo collector”, “weighted imager” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 


(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or 
acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1—11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 108567422 A) in view of Cai (CN 105232046 A). 
Regarding claim 1
Chen discloses 
A method for susceptibility-weighted imaging (¶ 31 above Claim 1),                      comprising:
in planar echo imaging of a plurality of excitations (Invention Content, ¶ 1—4), performing flow compensation in directions of layered encoding (Invention Content,  ¶ 2), phase encoding, and frequency encoding for echoes of each excitation (Specific Executing Cases,  ¶ 9, 10);
Chen does not explicitly teach 
“determining a plurality of echoes to be collected when a linear reordering mode is adopted after each excitation, and collecting each echo in a positive direction or a negative direction from a central echo of the plurality of echoes 


toward space k, wherein a direction of collecting echoes for the current excitation is opposite to a direction of collecting echoes for the previous excitation; and performing susceptibility-weighted imaging of the collected echoes”.
 	Cai, however, teaches 
determining a plurality of echoes to be collected when a linear reordering mode is adopted after each excitation (Background Technology  ¶ 1)                        
and collecting each echo in a positive direction or a negative direction from a central echo of the plurality of echoes toward space k, wherein a direction of 
collecting echoes for the current excitation is opposite to a direction of collecting echoes for the previous excitation; and
performing susceptibility-weighted imaging of the collected echoes (claim 1).               
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “positive and negative central echoes” as taught by Cai in the method of Chen.
The justification for this modification would be to accelerate the speed of imaging. 
Regarding claim 2—6
The claims are similarly rejected under the same issues as claim 1. 
Regarding claim 7

Chen discloses 
An apparatus for susceptibility-weighted imaging (¶ 31 above Claim 1),                      comprising:
a flow compensator configured to, in planar echo imaging of a plurality of excitations, perform flow compensation in directions of layered encoding, phase encoding, and frequency encoding for echoes of each excitation (Invention Content,  ¶ 2);
Chen does not explicitly teach 
“an echo collector configured to, after determining a plurality of echoes to be collected after each excitation when a linear reordering mode is adopted, collect each echo towards space k in a positive direction or a negative direction from the central echo of the plurality of echoes, and collect echoes for the current excitation in a direction opposite to the direction of collecting echoes for the previous excitation; and
a weighted imager configured to perform susceptibility-weighted imaging of the collected echoes”.
Cai, however, teaches 
an echo collector configured to, after determining a plurality of echoes to be collected after each excitation when a linear reordering mode is adopted (Background Technology  ¶ 1), collect each echo towards space k in a positive 

direction or a negative direction from the central echo of the plurality of echoes, and collect echoes for the current excitation in a direction opposite to the direction of collecting echoes for the previous excitation; and
a weighted imager configured to perform susceptibility-weighted imaging of the collected echoes (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “positive and negative central echoes” as taught by Cai in the method of Chen.
The justification for this modification would be to accelerate the speed of imaging. 
Regarding claim 7—11
The claims are similarly rejected under the same issues as claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 


an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 
submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852